Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel (PG Pub. 2007/0062173) in view of Hazan et al. (PG Pub. 2008/0092599).
Regarding claim 1, Hummel teaches a conductive composite yarn comprising a core formed of at least a first strand of a conductive metal of 40 or higher gauge and at least one inner cover wrapped around the core in a first direction at a rate sufficient to provide substantially complete coverage of the core by the at least one inner cover and at least one outer cover wrapped around the at least one inner cover wherein the at least one outer cover is wrapped in a second direction opposite to a direction of a underlying layer on which the at least one outer cover is directly wrapped wherein the underlying layer may be at least one inner cover or another at least one outer cover, at a rate sufficient to provide substantially complete cover of the cover layer on which the outer cover is directly wrapped wherein one of the inner cover or the outer cover contains a second strand of bare conductive metal of 40 gauge or higher [0022 and Figure 4]. Hummel is silent regarding a distance between the second strand and the at least first strand being substantially constant. However, it would have been obvious to one of ordinary skill in the art to arrive at the distance between the second strand and the at least first strand being substantially constant in order to create uniformity in the yarn and arrive at the claimed invention.  It is noted the lubricant is optional in claim 1. Hummel is silent regarding the claimed attached electrical leads. However, Hummel teaches in paragraph 0027:
“While the yarn of the invention has been described and shown incorporated into a knit glove, it is to be understood that the yarn of the present invention can be used to make other fabrics and articles of apparel, safety or otherwise, such as wrist guards, protective sleeves, gaiters, safety aprons, etc. for use in industries where cut and abrasion resistant safety apparel is needed.”
Therefore, it is abundantly clear Hummel teaches use of the yarn in fabrics. Hazan et al teach cut-resistant or abrasion resistant yarns used in the fabric of his invention attached to electrical leads for the purpose of warning of a cut. It would have been obvious to one of ordinary skill in the art to use the fabric and electrical leads of Hazan et al. in Hummel et al. in order to provide warning of a cut and arrive at the claimed invention. 
Regarding claim 2, the at least first strand comprises two or more strands of electrically conductive metal of 40 gauge or higher wherein all but one of the two or more strands is coated with an insulating cover or polymer [0006-0009, 0020 and 0023-0024].
Regarding claim 3, the electrically conductive metal of the first strand, second strand or both is copper [0023].
Regarding claim 4-5, the at least first strand, second strand or both are about 0.002 inches which is approximately about 42-44 gauge and copper wires.  
Regarding claims 6-7, the core comprises two 40 gauge or higher copper wires wherein one of the two strands is coated with an insulating cover or polymer [0020-0023]. The two copper wires are each of 44 gauge.
Regarding claim 8, Hummel teaches the core further comprises a stainless steel wire having the claimed diameter which is also coated with an insulating cover or polymer [0020 and 0022]. 
Regarding claim 9, the outer cover is formed from at least one strand of yarn selected from the group consisting of nylon and polyester. 
Regarding claim 10, the core further comprises fiberglass having a denier of from 100-300 [0019].
Regarding claim 11, Hummel are silent regarding a yarn being a conductive composite sewing thread. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the yarn in a number of uses, including as a conductive sewing thread.
Regarding claims 12-13, the yarn has a composite denier in the claimed range [0006]. 
Regarding claim 15, Hummel teaches a stretch conductive composite yarn comprising a core, at least one cover layer wrapped helically around the core wherein the at least one cover layer comprises a natural or synthetic yarn having contained therein a bare conductive metallic strand of 40 gauge or higher [0018-0023]. Hummel teaches the yarn can be elastic and it would have been obvious to one of ordinary skill in the art at the time of the invention to include elastic yarn in the core to provide the elasticity and arrive at the claimed invention [0018]. 
Claims 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel (PG Pub. 2007/0062173) in view of Hazan et al. (PG Pub. 2008/0092599) in view of Threlkeld (PG Pub. 2006/0048495).
Regarding claim 14, Hummel is silent regarding the lubricant. However, Threlkeld teaches a lubricant comprising silicone or paraffin provided to the yarn in order to provide the yarn with the ability to withstand heat in the sewing operation. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lubricant, including paraffin or silicone, of Threlkeld in Hummel in order to provide the yarn with the ability to withstand heat in the sewing operation and arrive at the claimed invention. 
Regarding claims 16-17 and 19, Hummel teaches a garment including a fabric having a conductive pattern comprising segment or grid comprising a knit or woven fabric. Hummel is silent regarding use of the yarn as a sewing thread. However, Threlkeld teaches a garment including a yarn used as a sewing thread and it would have been obvious to one of ordinary skill in the art to use the thread and create a segment, pattern or grid on the fabric by sewing the conductive composite into the fabric in the form a of a segment, pattern or grid. 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel (PG Pub. 2007/0062173) in view of Hazan et al. (PG Pub. 2008/0092599) in view of Threlkeld (PG Pub. 2006/0048495) in view of Jayaraman (US Patent 6,970,731).
Regarding claims 18 and 20, The previous combination is silent regarding the claimed sensors. However, Jayaraman teaches one or more sensors capable of transmitting data signals through the conductive composite yarn wherein the one more sensors are electrically connected to one or more ends of the electrically conductive composite yarn in order to reduce skin irritation and monitor vital s signs or other electrical impulses. It would have been obvious to one of ordinary skill in the art to use the sensors of Jayaraman in order to reduce skin irritation and monitor vital s signs or other electrical impulses and arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 
	Applicant argues Hummel is not concerned with conductivity. As set forth above, Hazan teaches electrical leads connected to conductive, cut-resistant yarns. Applicant then argues Hummel is not concerned with having the metal strand in the core and the metal strand in one of the outer layers such that the distance between the two metal strands is substantially constant throughout the length if the yarn. Hummel plainly teaches metal strands in the outer wrap layers and teaches wherein  the metal strand in the core and the metal strand in one of the outer layers such that the distance between the two metal strands is substantially constant throughout the length if the yarn as shown in Figure 5b. Whether or not Hummel was concerned with the metal strand in the core and the metal strand in one of the outer layers such that the distance between the two metal strands is substantially constant throughout the length if the yarn, the teachings of Hummel as shown in Fig. 5b reads on the presently claimed invention. Per MPEP 2112, an inherent feature need not be recognized at the time of the invention. 
Applicant argues Hummel does not teach elastic fiber. All fibers, including polyester and polyolefins have some degree of elasticity and therefore are elastic.
Applicant is invited to amend the claims over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789